Citation Nr: 0122457	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-40 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty for training from July 17, 
1966 to July 24, 1966 and on active duty from February 1967 
to June 1967.  The Paralyzed Veterans of America have 
represented him throughout his appeal.  

The record indicates that the issue of entitlement to service 
connection for a back disorder was previously denied by the 
Department of Veterans Affairs (VA) in a rating action in 
December 1972.  The veteran was notified of the denial of his 
claim and of his procedural and appellate rights; however, he 
did not appeal that determination within one year of the 
notice thereof, and it became final.  Subsequently, in 
September 1994, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a low back disorder.  
The veteran was notified of that decision by letter dated in 
October 1994, but he did not appeal that decision.  
Therefore, the September 1994 decision also became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of August 1995, by the Albuquerque, New Mexico, Regional 
Office (RO), which denied the veteran's claim for service 
connection for a low back injury with degenerative disc 
disease.  The notice of disagreement with that determination 
was received in September 1995.  The statement of the case 
was issued in September 1995.  A memorandum from the 
veteran's service representative, received in December 1995, 
is construed and accepted as the substantive appeal in lieu 
of VA Form 9.  In March 1998, the Board remanded the case to 
the RO for consideration of the inextricably intertwined 
issue of whether there was clear and unmistakable error in a 
prior rating decision.  Following the requested development, 
a supplemental statement of the case (SSOC) was issued in 
April 1998.  Additional medical records were received in 
March and June 1998, and another SSOC was issued in September 
1998.  

By a decision of September 1999, the Board determined, as 
pertinent to the present appeal, that the prior decision did 
not involve clear and unmistakable error, but that the 
veteran had submitted new and material evidence to reopen the 
claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 1991).  The case was remanded to the RO 
for a de novo review of the veteran's claim, to obtain 
additional records, and to afford the veteran an examination.  
Additional medical records were received from the Social 
Security Administration in December 1999, and a VA 
compensation examination was conducted in January 2000.  An 
SSOC was issued in February 2000.  

In May 2000, the Board again remanded the case to the RO for 
the examiner to consider additional medical records and 
elaborate on the opinion provided in January 2000.  
Additional medical opinion was provided in April 2001, and 
another SSOC was issued in April 2001.  

In its May 2000 remand, the Board noted that the veteran's 
representative had raised the issue of entitlement to service 
connection for psychophysiological musculoskeletal reaction.  
Since that issue had not been developed for appellate review, 
it was referred to the RO for initial consideration and 
appropriate action.  It does not appear that the RO has 
developed this issue.  Therefore, as this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is again referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
a low back disorder as secondary to the service-connected 
postoperative arthrotomies and flexion contracture of the 
right knee has been developed.  

2.  The competent evidence is in equipoise as to whether the 
veteran's current low back disability is related to his 
service-connected postoperative arthrotomies and flexion 
contracture of the right knee.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's low back disorder is proximately due or the result 
of his service-connected postoperative arthrotomies and 
flexion contracture of the right knee.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R.§§ 3.102, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  Thirty-eight 
C.F.R. § 3.159 is revised in its entirety and now includes 
definitions and elaboration such as what is considered to be 
competent lay and medical evidence, and what is considered to 
be a substantially complete application.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations that contain the criteria for service connection, 
and has, by information contained in letters, rating actions, 
the statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.  More significantly, the veteran is not prejudiced, 
because this decision grants the benefit sought on appeal.


After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  38 
U.S.C.A. § 5107 (West Supp. 2001).  

A.  Factual background.

Service medical records are silent as to complaints, 
treatment or diagnoses relating to a low back disorder.  The 
service medical records show that in July 1966, while on 
active duty for training, the veteran injured his right knee 
while going through a hatch on board ship; at that time, he 
also reported having injured the same knee when playing 
football in high school.  During a period of hospitalization, 
the veteran continued to complain of excruciating pain in the 
knee; however, an arthrotomy of the knee revealed no 
abnormalities.  He was discharged from the hospital to 
civilian status.  The veteran was called to active duty in 
February 1967; that same month, he once again slipped and 
twisted the right knee.  The veteran was provided a VA 
examination in September 1967; following an evaluation, the 
veteran was given a diagnosis of residuals of contusion and 
strain of the right knee, with multiple postoperative 
arthrotomies of flexion contracture and clinical evidence of 
traumatic arthritis.  

Based upon the above clinical findings, a rating action in 
October 1967 granted service connection for multiple post-
operative arthrotomies and flexion contracture of the right 
knee, and assigned a 30 percent rating for the disorder.  

VA treatment records dated from 1968 through 1972 are 
negative for any complaints, findings or diagnosis of a low 
back disorder; an x-ray study of the lumbosacral spine, 
performed in August 1972 was normal.  

During a VA examination in November 1972, the veteran again 
reported injuring his right knee when he fell while aboard 
ship in July 1966; since then, he continued to have 
difficulty with the knee, and then it collapsed and swelled.  
The veteran indicated that while working in a liquor store 
about two years ago, his right knee gave way and he was hit 
on the lower back by a case of liquor.  He stated that his 
back bothered him since, and he was required to wear of 
lumbosacral corset.  It was noted that the veteran used a 
cane to walk, walked with a limp, and on the toes of his 
right foot because of flexion contracture in the right knee.  
He also reported that the knee was constantly painful; he 
described the pain as throbbing.  Following a physical 
examination, the pertinent diagnoses were residuals of injury 
to right knee with two postoperative arthrotomies and with 
flexion contracture, weak medial collateral ligament, and 
quadriceps atrophy; and residuals of contusion low back.  

VA treatment records dated from 1975 through 1979, including 
the report of a VA compensation examination in November 1975, 
show that the veteran received clinical evaluation and 
treatment primarily for his right knee disorder.  During a 
period of hospitalization in August 1978, it was noted that 
the veteran had an injury to his back in 1969 while lifting 
liquor boxes; it was noted that he still mild back pain off 
and on.  However, no pertinent clinical findings or diagnosis 
was reported.  

Medical evidence of record dated from 1991 to 1995, including 
VA as well as private treatment reports, reflects clinical 
evaluation and treatment for a chronic back condition, 
including x-ray findings of degenerative joint disease of the 
lumbar spine.  On the occasion of a VA examination in March 
1994, the veteran was diagnosed with chronic lumbar pain.  

Among these records is a statement from Venkat I. Narayan, 
M.D., dated in May 1995, indicating that the veteran had been 
under his care for several years.  Dr. Narayan reported that, 
when he saw the veteran, he had spinal stenosis and 
degenerative disc disease at the lower three levels in his 
lumbar spine.  Dr. Narayan opined that the veteran's back 
condition had remained active for several years and that he 
sustained his injury while he was in the military.  

During a VA examination in October 1995, the veteran reported 
that he first injured his back on board ship when he hit his 
back on the bulkhead of a ship and injured his back and his 
right knee for which he had several surgeries.  It was noted 
that the veteran had had eleven operations for pain relief on 
his low back.  The veteran complained of daily pain in the 
low back and both legs, weakness in both legs, particularly 
the right leg; he also noted that he used elbow crutches.  On 
examination, it was observed that the veteran walked only a 
few steps with ataxic gait, wide-based using elbow crutches.  
He had marked limitation of motion of the back and 
examination was difficult owing to his poor balance.  The 
examiner noted that it was not possible to do a full 
orthopedic examination in view of his chronic pain and 
tendency to fall.  The pertinent diagnoses were back injury 
with multiple operations for chronic pain; and right knee 
injury with eight operations on the right knee.  

The veteran was admitted to a private hospital in October 
1995 for intensive inpatient rehabilitation.  The medical 
history included longstanding spinal pain since 1967, when he 
was apparently hit behind the back; he was reported to have 
subsequently had multiple surgeries to implant dorsal column 
stimulators.  Following an evaluation, the impression was 
chronic neck and back pain following injuries in 1967, with 
history of degenerative arthritis of the spine, with dorsal 
column stimulators implanted in the cervical, thoracic and 
lumbar spine.  

Received in April 1998 was another medical statement from Dr. 
Venkat I. Narayan, dated in March 1998, indicating that the 
veteran had degenerative arthritis of the lumbar and cervical 
spine, and that his right knee injury precipitated the back 
problem in the 1960s.  He also stated that the veteran's back 
problems originated because of his knee injury, to some 
degree.  He further stated that the veteran was totally and 
permanently disabled.  

Also of record is a medical statement from Dr. Ira Berkowitz, 
dated in June 1998, indicating that he had provided medical 
care to the veteran since December 1992, including treatment 
for injuries that he received while serving in Vietnam.  Dr. 
Berkowitz stated that the veteran had post-traumatic stress 
syndrome, chronic back pain, status post two lumbar surgeries 
and a knee injury that occurred in Vietnam.  He further 
stated that the right knee injury had caused the secondary 
problem with degenerative arthritis in the back.  

Received in December 1999 were medical records from the 
Social Security Administration, dated from August 1991 to 
October 1996, reflecting clinical evaluation and treatment 
for several disabilities, including a degenerative disc 
disease in the lumbosacral spine and degenerative joint 
disease in his knees.  

In January 2000, a VA examiner, a Chief of Orthopedic 
Surgery, cited extensive review of the claims file and 
follow-up medical records and noted the veteran's history of 
in-service injury to the right knee as well as the veteran's 
account of "striking the back on a bulkhead of his ship."  
The examiner noted that the medical record indicates that the 
veteran's "spine issues seemed to come to a head" in the 
early 1990s; he also noted that there was little in the 
medical record to identify significant problems in the 30-
year interval between 1964, the time of the original knee 
injury, and in the early 1990s.  The examiner concluded that 
the veteran sustained an injury in 1964 to the knee which 
failed to show significant degenerative changes of the joint 
even 31 years later when routine films were taken in 1995; he 
also noted that the original injury at which time the veteran 
complained he sustained a spine injury, failed to show 
significant symptoms or changes in bone or soft tissues which 
are identifiable even with MRI studies when they became 
available in the early 1990s.  Therefore, the examiner 
concluded "it is my opinion that any lumbar condition which 
exists does exit totally separately from the patient's knee 
condition.  I find no evidence that the patient's knee 
condition in any way caused or exacerbated the lumbar spine 
condition."  

In April 2001, following a review of the veteran's claims 
folder, including the private and VA treatment records, the 
examiner who conducted that January 2000 VA examination 
stated:  

It is my opinion that the above 
evaluation of past medical records has 
been exceptionally thorough.  I find 
absolutely no indications of a 
significant medical injury to the lumbar 
spine.  The veteran indicates that he had 
some type of spinal injury having had a 
heavy case fall upon the back; however, 
the first claim of this was some two 
years after the reported incident.  There 
is no medical documentation of any spine 
injury objective findings within two 
years of the time of the claim.  In 
summation, I find absolutely no specific 
injury that is well documented which 
could correlate with the spine complaints 
to the knee condition.  The developmental 
changes, which were identified some 25 
years following the patient's brief 
service, would be anticipated in a 
substantial portion of the population 
especially if a history of obesity had 
been present.  These findings are 
certainly compatible with degenerative 
changes.  There is no evidence to link 
any specific history of traumatic origin 
in my opinion.

B.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected condition is also compensable under 3.310(a).  
Allen v. Brown, 7 Vet. App. 429, 448 (1995) (en banc).  

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer, supra and Grottveit, both supra; 
Savage v. Gober, 10 Vet.  App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

C.  Analysis

The veteran essentially contends that his currently diagnosed 
low back disorder was caused by or aggravated by his service-
connected right knee disorder.  He has also argued that he 
incurred injury to his back in service, at the same time he 
injured his knee.  

The weight of the evidence is to the effect that the veteran 
did not experience a back injury in service.  The service 
medical records are negative for such an injury, and when 
initially treated for a back disability following service, 
the veteran did not report a history of inservice back 
injury.  Many years later, Dr. Narayan opined that the 
veteran had injured his back in service.  However, Dr. 
Narayan had no personal knowledge of this injury, and seems 
to have backed away from this opinion in his subsequent 
opinion.  In his latter opinion Dr. Narayan made no mention 
of the injury having occurred in service and instead focused 
on the possibility that the back disability arose secondary 
to the right knee injury.  Although the veteran is competent 
to report an inservice injury, the other evidence weighs 
against a conclusion that he has a current back disability as 
the result of an inservice injury.

There is more evidence in support of a conclusion that the 
right knee disability caused or aggravated a current back 
disability.  First, there is the history supplied by the 
veteran proximate to the time of his initial post-service 
back injury.  This history suggests that right knee 
instability contributed to the back injury.  A VA examination 
in September 1968, prior to the reported back injury, showed 
that he walked with a limp.  Examination of the right knee in 
November 1972 revealed findings consistent with the veteran's 
history of the knee giving way and causing falls.  The 
examination reports shows findings of a weak medial 
collateral ligament, quadriceps atrophy and flexion 
contractures.  The opinions of Dr. Narayan and Berkowitz are 
both to the effect that a current back disability was caused 
or aggravated by the service connected right knee disability.

The inconsistent history supplied by the veteran weighs 
against his claim.  For instance, the veteran has at times 
noted a back injury in service, while at other times making 
no mention of such an injury.  Contrary to service records, 
the veteran told Dr. Berkowitz in December 1991, that he had 
served in Vietnam between 1965 and 1967, and reported being 
thrown several feet by a mine blast.  Neither Dr. Berkowitz 
or Dr. Narayan provided a rationale for their opinions.  The 
lack of such a rationale weakens the credibility of these 
opinions.  The opinions are also weakened by the inaccurate 
histories contained in the treatment records of Drs. 
Berkowitz and Narayan, and which presumably served as the 
basis for their opinions.

The opinions of the VA orthopedist also weigh against a 
finding of secondary service connection.  The orthopedist 
clearly did review the clinical records, and based his 
negative opinion on the lack of evidence of a back disability 
at the time of the reported post-service injury or for 
decades thereafter.  However, the value of these opinions is 
weakened by the fact that the orthopedist did not consider 
the report of Emmett Altman, M.D., that the veteran had a 
herniated disc on examination in October 1972, and that these 
findings were the same on examination in November 1971.  The 
VA orthopedist related that Dr. Altman made "no notation to 
suggest herniation," when it appears that Dr. Altman had 
made such a notation.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The record in this case is far from clear.  There are 
problems with all of the medical opinions (problems which the 
Board has without success attempted to remedy).  The veteran 
has not been a consistent or reliable historian.  However, 
the contemporaneous record and the medical opinions in 
support of his claim raise a reasonable doubt that his 
current back disability was caused or aggravated by his knee 
disability.  Resolving reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for a low back disability secondary to the service 
connected right knee disability.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



